MEMORANDUM**
Judith and Dale Rossi (collectively, “Plaintiffs”) appeal the district court’s grant of partial summary judgment finding that Judith Rossi’s conduct constituted negligence contributing to her own injuries. We review de novo the district court’s partial grant of summary judgment, Honolulu Weekly, Inc. v. Harris, 298 F.3d 1037, 1043 (9th Cir.2002), conclude that any error in the ruling was harmless, Fed.R.Civ.P. 61, and affirm.
Assuming, arguendo, the district court failed to draw every justifiable inference in favor of Plaintiffs as the nonmovants, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986), Plaintiffs still failed to establish that the district court’s order was reversible error affecting any of their substantial rights, Fed.R.Civ.P. 61. At trial, the jury determined that Seward’s negligence was not the legal cause of injury to Plaintiffs. Thus, Plaintiffs had failed to establish causation, a necessary element of their negligence claim. See, e.g., Lyons v. Midnight Sun Transp. Serv., Inc., 928 P.2d 1202, 1204 (Alaska 1996). Accordingly, the jury never reached any further issues, such as *137Seward’s affirmative defense of Judith Rossi’s negligence, as they became irrelevant. Therefore, any error in the district court’s partial summary judgment order did not affect the Plaintiffs’ substantial rights.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.